Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election with traverse of Group I, claims 1 (part), 2-8, 11, 12 and 14 and PHYB protein SEQ ID NO: 30; JAZ protein JAZ1; JAZ protein SEQ ID NO: 48; Jaz mutant gene jaz1 in the paper filed on March 7, 2021 is acknowledged.  
	Applicant primarily argues that searching the inventions of Groups I and VI together will not result search burden and thus must be examined together (response, page 7).
	Applicant’s arguments are carefully considered but deemed to be unpersuasive.
It must be noted that instant Application is a national stage entry of a PCT Application (PCT/US2017/048660 filed 08/25/2017) under 35 U.S.C. 371 and is subjected to restriction requirement under 35 U.S.C. 121 and 372.  
Furthermore, the technical feature linking Groups I-VI is a plant comprising a PhyB loss-of function mutation. However, Melisa Leone et al. (New Phytologist; 204: 355-367; 2014; see in particular page 357, left column, paragraph 1) disclose a jaz10phyB mutant that was obtained by crossing the phyB-9 and jaz10.1 mutants of Arabidopsis as discussed at page 3 of “Requirement for Restriction” mailed in the papers January 6, 2022.  Therefore, the technical feature linking Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.  Accordingly, Groups I- VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
Additionally, the Office has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01
Newly added claim 24 falls within the scope of Group II and is thus excluded from present examination.  It may be noted that claim dependency is not the criteria in grouping claims into different groups.
Thus, claims 9, 10, 13, 15-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
All non-elected SEQ ID NOs: and protein/genes are also withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Accordingly, claims 1 (part), 2-8, 11, 12 and 14 in conjunction with elected PHYB protein SEQ ID NO: 30; JAZ protein  JAZ1; JAZ protein SEQ ID NO: 48; Jaz mutant gene jaz1 i are examined on merits in the present Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 02/06/2019; 02/08/2019; 03/25/2020; 04/10,2020; 10/30/2020; 02/01/2021 and 03/07/2022 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections

3.	Claims 1-8, 11 and 12 are objected to because of the following informalities: 
	Claim 1 is objected for having non-elected subject matter. The non-elected subject matter includes part (b) and part (c) of the claim.
	Claims 3-8, 11 and 12 are objected for having non-elected SEQ ID NOs.; proteins and genes.
	The non-elected SEQ ID NOs.; proteins and genes are: 
(i) PHYB proteins: SEQ ID NOs: 32, 33, 34, 35, 36 and 37; (ii) JAZ-interacting domain (JID) of the mutant MYC proteins: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26 and 28; (iii) MYC proteins: 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 and 27; (iv) JAZ proteins: JAZ2, JAZ3, JAZ4, JAZ5, JAZ6, JAZ7, JAZ8, JAZ9, JAZ10, JAZ11, JAZ12 and JAZ13; (v) JAZ proteins: SEQ ID NOs: 50, 52, 54, 56, 68-73 and 74; and (v) jaz mutant genes: jaz3, jaz4-1, jaz9 and jaz10.
Claim 1 is objected for reciting “or outside of a JAZ-interacting domain (JID)”. It is important to note that mutations have to be within JID polypeptide region of mutant MYC polypeptide so that it is unable to bind JAZ repressor(s).  Appropriate clarification and action is required to prevent invoking scope of enablement rejection and/or indefinite rejection.
Claim 2 is objected for not providing proper antecedent basis for the recitation “PhyB loss-of-function mutation” of parent claim 1.  It is suggested to change the recitation “wherein the plant, plant cell, or plant seed” in lines 2-3 to ---wherein said PhyB loss-of-function mutation--- for limiting the scope of parent claim 1 in the dependent claim.
Claim 3 is objected for not providing proper antecedent basis for the recitation “PhyB loss-of-function mutation” of parent claim 1.  It is suggested to change the recitation “wherein the plant, plant cell, or plant seed expresses a PHYB protein” in lines 2-3 to ---wherein said PhyB loss-of-function mutation comprises expression of a mutant PHYB protein--- for limiting the scope of parent claim 1 in the dependent claim.
Claim 5 is objected for reciting “more than 90%”.  This appears to be incorrect. This reads on WT (wild type) sequence having 100% identity to JID. It is important to note that mutations have to be within JID polypeptide region of mutant MYC polypeptide so that it is unable to bind JAZ repressor(s).  Appropriate clarification and action is required to prevent invoking scope of enablement rejection.
In claim 6, it may be noted that claim will encompass mutant MYC proteins having no mutations within JID region. In such a scenario, mutant MYC polypeptide is unable to bind JAZ repressor(s).  Appropriate clarification and action is required to prevent invoking scope of enablement rejection and/or indefinite rejection.
Claim 7 is objected for reciting “at least 90%”.  This appears to be incorrect. This reads on WT (wild type) sequence having 100% identity to mutant MYC protein. Appropriate clarification and action is required to prevent invoking scope of enablement rejection and/or indefinite rejection.
In claim 11, it is suggested to insert ---wild-type--- before“genomic JAZ” and delete the recitation “previously” for the clarity of the claimed subject matter.
	Appropriate action is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8, 11, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims read on a naturally occurring plant, plant cell or plant seed comprising naturally occurring mutations resulting in PhyB loss-of-function mutation, naturally occurring mutations in MYC protein resulting in mutant protein having muations within or outside of naturally occurring JAZ-interacting domain (JID) polypeptide region.  It may be noted that SEQ ID NOs: 1, 2, 30, 48 and other mutant proteins/genes (e.g., Jaz1) are naturally occurring endogenous proteins and/or genes present naturally within naturally occurring Arabidopsis having said naturally occurring mutations. Obviously, property of resistance to environmental stress would be inherent to such mutants created naturally in the wild.  Thus the claimed product has the same characteristics as those found naturally within a naturally within a naturally occurring plant, plant cell, plant seed or as cellular precursors thereof and therefore does not constitute patentable product.  
Thus obviously, instantly claimed invention reads on product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Suggestion:  This rejection may be overcome by clearly reciting that instantly claimed plant , plant cell, or plant seed are non-naturally occurring transgenic mutants.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-8, 11, 12 and 14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a plant, plant cell, or plant seed comprising a PhyB loss-of-function mutation, and (a) a modified MYC nucleic acid encoding a mutant MYC protein comprising at least one mutation within or outside of a JAZ-interacting domain (JID) polypeptide region, or wherein the plant, plant cell, or plant seed comprises a deletion, substitution, or insertion of a chromosomal PhyB or PhyB-related chromosomal site so that a truncated PHYB polypeptide, a mutant PHYB polypeptide, or no PHYB polypeptide is expressed, or wherein the plant, plant cell, or plant seed expresses a PHYB protein with less than 99% sequence identity to SEQ ID NO:30,, or wherein the JAZ- interacting domain (JID) of the mutant MYC protein has less than 100% sequence identity to SEQ ID NO: 2, or wherein the JAZ- interacting domain (JID) has more than 90% sequence identity to any of SEQ ID NOs: 2, or wherein the mutant MYC protein has less than 100% sequence identity to SEQ ID NO:1 outside of a JAZ-interacting domain (JID) polypeptide region, or wherein the mutant MYC protein has at least 90% sequence identity to SEQ ID NO:1, or wherein the mutant MYC protein has reduced binding to a JAZ1 protein and wherein the binding is reduced by at least 20% compared to a corresponding wild type MYC protein that does not have the MYC mutation(s), or wherein the plant, plant cell, or plant seed comprising one or more deletions, substitutions, or insertions into one or five genomic JAZ nucleic acids that previously encoded JAZ proteins with at least 95% sequence identity to any of amino acid sequence SEQ ID NO:48, or wherein the plant, plant cell, or plant seed, comprising a loss-of- function chromosomal mutation in endogenous jaz1 genes, or wherein the plant or a plant grown from the seed exhibits resistance to environmental stress compared to a wild type plant of the same species under the same environmental conditions.
Claims are directed PhyB from diverse sources, whose los-of-function due to specified deletions, substitutions or insertions in a PhyB gene or PhyB-related chromosomal site resulting in a truncated PHYB, a mutant PHYB polypeptide or elimination of PHYB polypeptide expression in coordination with any mutant MYC protein from any source results in the function of resistance to any environmental stress.  It may be noted that claim also 2 reads on PHYB protein from any source with 0 to 99% identity to SEQ ID NO: 30.  It may be noted that the recitation “less than 99%” (see claim 3) reads on 0 to less than 99% identity to instant PHYB protein as set forth in SEQ ID NO: 30.
Thus breadth and scope of claims encompasses a very large genus comprising unknown species with unknown structure(s). Thus function of environmental stress resistance for a representative species from such genus is either unknown or cannot be reliably predicted. 
Breadth and scope of claims also encompasses modified MYC nucleic acids encoding mutant proteins from diverse sources, wherein said mutant proteins comprise at least one mutation within or outside of JAZ-interacting domain (JID) polypeptide region.--  It may be noted that claim 4 also reads on any mutant MYC protein from any source having JAZ-interacting domain which has 0 to 100% identity to SEQ ID NO: 2.  It may be noted that the recitation “less than 100” reads on 0 to less than 100% identity to instant JAZ-interacting domain as set forth in SEQ ID NO: 2.  Likewise claim 5 also reads on any mutant MYC protein from any source having JAZ-interacting domain with 0 to 90% identity to SEQ ID NO: 2.  It may be noted that the recitation “less than 90” reads on 0 to less than 90% identity to instant JAZ-interacting domain as set forth in SEQ ID NO: 2.
Thus breadth and scope of claims encompasses a very large genus comprising unknown species with unknown structure(s).  Thus function of environmental stress resistance for a representative species from such genus is either unknown or cannot be reliably predicted. 
	Breadth and scope of claims also encompasses modified MYC nucleic acids encoding mutant proteins from diverse sources, wherein said mutant proteins comprise at least one mutation within or outside of JAZ-interacting domain (JID) polypeptide region, wherein said mutant MYC protein has 0 to less than 100% identity to instant MYC protein of SEQ ID NO: 1.  It may be noted that the recitation “less than 100” reads on 0 to less than 100% identity to instant MYC protein as set forth in SEQ ID NO: 1 (see claim 6).  Likewise, mutant MYC protein having 0 to less than 90% identity to instant MYC protein of SEQ ID NO: 1 reads on  0 to less than 90% identity to instant MYC protein as set forth in SEQ ID NO: 1 (see claim 7).
Thus breadth and scope of claims encompasses a very large genus comprising unknown species with unknown structure(s).  Thus function of environmental stress resistance for a representative species from such genus is either unknown or cannot be reliably predicted. 
	Breadth and scope of claim 8 also encompasses any mutant MYC protein from any source having reduced binding to any JAZ1 protein from any source.  Breadth of claim 11 encompasses any genomic JAZ nucleic acid from any source having unspecified deletions, substitutions or insertions and having 95% sequence identity to instant SEQ ID NO: 48.  Breadth of claim 12 encompasses a loss-of-function chromosomal mutation in any endogenous jaz1 gene from any source.
 Thus breadth and scope of claims encompasses a very large genus comprising unknown species with unknown structure(s). Thus function of environmental stress resistance for a representative species from such genus is either unknown or cannot be reliably predicted. 
The instant specification however, only describes creating mutant plants of Arabidopsis by  crossing different -mutant (e.g T-DNA) lines having mutations in (i) nucleic acid sequence encoding PhyB protein of SEQ ID NO: 30, wherein said mutations result in PhyB loss-of -function mutation; (ii) nucleic acid sequence encoding MYC protein of SEQ ID NO: 1, wherein said mutations are within JID domain of SEQ ID NO: 2, and wherein said mutations results in the reduced binding of mutant MYC to JAZ1 protein as set forth in SEQ ID NO: 48; and (iii) mutation in genomic nucleic acid comprising loss-of function chromosomal mutation in endogenous jaz1 gene of Arabidopsis.  The mutant plants of Arabidopsis exhibited increased tolerance to environmental stress.  See in particular, examples 1-9; Figures 1-7.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous.  See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
The specification does not describe the structure for representative members of Applicant’s broadly claimed genus comprising variants derived from diverse sources as encompassed by the breadth of claims and thus their function of increased resistance to environmental stress is either unknown or unpredictable.
The only species described in the specification are from Arabidopsis plant species as set forth in mutants derived from SEQ ID NOs: 1, 2, 30, and 48, and jaz1 mutant
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, mutants derived from Arabidopsis SEQ ID NOs: 1, 2, 30, and 48, and jaz1 mutant are insufficient to describe the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-8, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al. (New Phytologist, 204:355-367, 2014; IDS), Niu et al. (J Exp bot., 62:2143-2154, 2011), and Reed et al. (Plant Cell, 5:147-157, 1993; IDS).
	Leone et al. teach a plant cell, plant or plant seed comprising a PhyB-loss -function mutation and mutation within JASMONATE ZIM domain (JAZ) protein. The reference also teach that low red to far red (R:FR) ratios, which indicates high risk of competition in plant canopies, down-regulates JA responses.  This down-regulation of JA responses reduces the expenditure of resources in defense, which enables the plant to focus its strategy on growth and morphological responses to overtop other plants.  The reference also teach JA (a plant hormone) is primarily responsible for initiating plant responses to environmental stresses (e.g. attack by herbivores and necrotrophic pathogens), and phytochrome B (PhyB) is the main photoreceptor used by plants to detect competition due to proximity in plant canopies.  The reference further teach that DELLA proteins are plant growth repressors whose degradation is promoted by the phytohormone gibberellin.  The reference further teach that DELLAs are positive regulators of JA responses because DELLAs bind to JAZs and prevent them from repressing their target transcription factors, such as MYCs.  This implies that increased DELLA turnover can make more JAZ proteins available for interaction with MYCs, and thus repression of JA-mediated defense responses.
DELLA’s bind to JAZ proteins and prevent them from repressing their target transcription factor MYCs, involved in repressing JA-mediated defense responses.  The reference further teach that shade intolerant plant species, under conditions of high competition for light, there is strong tendency to rapidly change balance between DELLA and JAZ proteins, in favor of JAZ proteins and thus plays an important role in the resource allocation strategy from defense to environmental stresses to rapid growth through elongation process. 
	Leone et al. discuss above teachings in the form of a model as shown at Figure 10 (left column of page 364) as shown below:
	“Down-regulation of JA responses by low R : FR ratios is a central mechanism by which shade-intolerant plants redirect resources from defense into rapid growth when they face an increased risk of competition, which has important implications for crop health in modern agricultural settings (Ballaré et al., 2012). Our experiments suggest that the molecular basis of this reduced JA sensitivity in plants exposed to low R : FR ratios involves a shift in the balance between DELLA and JAZ proteins, which results in repression of the JA pathway. The principal lines of experimental evidence supporting this model (Fig. 10) are discussed below.

    PNG
    media_image1.png
    403
    500
    media_image1.png
    Greyscale

Figure 10
A regulatory hub for growth and defense? Current model of the mechanism by which low red : far-red (R : FR) ratios affect the activity of key jasmonate (JA) signaling players and antagonize JA responses in Arabidopsis seedlings. (a) Under high R : FR, phyB Pfr levels are high, which reduce the levels and activity of PHYTOCHROME INTERACTING FACTORS (PIFs) (Lorrain et al., 2008; Hornitschek et al., 2012; Li et al., 2012; Park et al., 2012). PIFs are also inhibited by abundant DELLA proteins (Feng et al., 2008; de Lucas et al., 2008), which, in addition, keep JAZ proteins from repressing their target transcription factors, such as MYCs (Hou et al., 2010). Under these conditions, elongation growth is repressed and JA-mediated defense responses can be readily activated following JA-induced JAZ protein degradation. (b) Under low R : FR ratios, PIF levels and activity increase, and DELLAs are rapidly degraded (Fig. 3), thereby promoting the shade-avoidance syndrome (SAS). DELLA degradation frees up JAZ proteins, which are also stabilized (Fig. 6, see also Chico et al., 2014) and are therefore present and available to repress defense-activating transcription factors. Under these conditions, MYC levels can also be reduced (Chico et al., 2014), which further suppress defense responses. TF, transcription factor.”


At Fig 9. (left column, page 363), Leone et al. further teach rescuing the jasmonate (JA)-insensitive phenotype of the phyB mutant by the Jaz10 mutation.  This is demonstrated by creating jaz10phyB double mutants. The constitutive expression of the shade-avoidance syndrome (SAS) phenotype is similar in the simple phyB mutant and in the double jaz10phyB mutant. Additionally, jaz10phyB double mutant exhibited significant increase in phenolics (anti pathogen compounds) with or without JA as compared corresponding controls.  Also see in particular, Summary (pg 355); Introduction (pgs 355-356); Materials & Methods (pgs 357-358); results & discussion (pgs 358-364). 
Leone et al. do not teach creating phyBmyc double mutant or phyBmycjaz triple mutant.
Niu et al. teach that JA plays important roles in the regulation of plant growth development and defense to environmental stresses.  The reference further teaches MYC2 (100% identical to instant SEQ ID NO: 1 which carries JID region having 100% identity to instant SEQ ID NO: 2) transcription factor interacts directly with JAZ proteins, including JAZ1 protein (100% identity to instant SEQ ID NO: 48) to regulate early JA responses.  The reference also teaches that under non-stress (JA free) conditions, JAZ proteins suppress transcription factors (e.g. MYC2) through binding at JID domain, that regulate early JA-responsive genes, and JA induced degradation of JAZ proteins relieves repression of MYC proteins (e.g. MYC2, MYC3, MYC4) which then induce expression of defense genes, including genes responsible for the synthesis of anthocyanins.  See in particular, abstract; introduction; Figures 1-6; pages 2143-2152.
Reed et al. teach phyB mutants having mutations in the gene coding for phytochrome B (PhyB).  The reference teach PhyB gene sequence and its encoding protein having 100% amino acid sequence identity to instant SEQ ID NO: 30.  The reference further teaches that PHYB gene is involved in growth and development and mutations in PHYB gene affect a number of responses that are mediated by red and far-red light.  See in particular, abstract, Figures 1-8; Materials & methods; discussion; pages 147-155.
Given (A) Leone et al. clearly teach that (i) JA (a plant hormone) is primarily responsible for initiating plant responses to environmental stresses (e.g. attack by herbivores and necrotrophic pathogens), and phytochrome B (PhyB) is the main photoreceptor used by plants to detect competition due to proximity in plant canopies; (ii) DELLAs are positive regulators of JA responses because DELLAs bind to JAZs and prevent them from repressing their target transcription factors, such as MYCs, and increased DELLA turnover can make more JAZ proteins available for interaction with MYCs, and thus repression of JA-mediated defense responses; (iii) shade intolerant plant species, under conditions of high competition for light, there is strong tendency to rapidly change balance between DELLA and JAZ proteins, in favor of JAZ proteins and thus plays an important role in the resource allocation strategy from defense to environmental stresses to rapid growth through elongation process; and (iv) constitutive expression of the shade-avoidance syndrome (SAS) phenotype is similar in the simple phyB mutant and in the double jaz10phyB mutant, and jaz10phyB double mutant exhibited significant increase in phenolics (anti pathogen compounds) with or without JA as compared corresponding controls, and (B) Niu et al. teach that under non-stress (JA free) conditions, JAZ proteins suppress transcription factors (e.g. MYC2) through binding at JID domain, that regulate early JA-responsive genes, and JA induced degradation of JAZ proteins relieves repression of MYC proteins (e.g. MYC2, MYC3, MYC4) which then induce expression of defense genes, including genes responsible for the synthesis of anthocyanins, it would have been obvious and prior to earliest filing date of the instantly claimed invention to have created any jazphyBmyc triple mutants, including jaz1phyBmyc2 triple mutants as a matter of design choice by combining the teachings of Leone et al., and Niu et al. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of assembling useful plant traits by separating growth-defense tradeoffs through transcription-repression approach in jazphyBmyc triple mutants.
Obviously, one of ordinary skill in the art would have used any PhyB gene in creating loss-of-function mutant phyB mutant, including PhyB gene of Reed et al., as a matter of design choice from a finite number of PhyB genes to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.

Conclusion
7.  	Claims 1, 2-8, 11, 12 and 14  are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).
/VINOD KUMAR/Primary Examiner, Art Unit 1663